Civilian pay; reinstatement claim; fraud. — Plaintiff, a former employee of the Navy Department, was discharged and later reinstated on order of the Civil Service Commission. In securing administrative payment of back pay under 5 U.S.C. § 652, plaintiff submitted an affidavit stating that he had no income during the period of separation whereas, in fact, plaintiff had earned over $3,000 during that period. For this fraud upon the Government plaintiff was convicted in Stello v. United States, 316 F. 2d 801 (3rd Cir., 1963), cert. denied December 2, 1963, 375 U.S. 933. In his suit in the Court of Claims plaintiff seeks damages in the amount of $100,000, reinstatement to his former Government position, reinstatement in the United States Naval Keserve, promotion in the Naval Deserve and security clearance. The case came before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, the court concluded that it was without jurisdiction of the above claims, and that plaintiff’s additional claim for loss of pay was barred under the doctrine *751of collateral estoppel by reason of his conviction in Stello v. United States, supra. The court on February 14, 1964, ordered that defendant’s special plea in fraud be sustained and the petition dismissed. Plaintiff’s petition for certiorari denied, 379 U.S. 857, rehearing denied 379 U.S. 910.